YOUNG,
dissenting.
The majority unnecessarily gives Mennonite Board of Missions v. Adams, 462 US 791, 103 S Ct 2706, 77 L Ed 2d 180 (1983), the broadest possible interpretation and application, thereby impermissibly expanding the process that is due under the Fourteenth Amendment.
The practical effect of the majority’s decision is to require a county, when commencing tax foreclosure proceedings under former ORS 312.040(1), to conduct a title search of the property to be foreclosed. If the search discloses that there are lienholders of record, the couty would then have to give notice of the foreclosure to the lienholders. Notice would be required regardless of whether the lienholder has taken advantage of the “request for notice” provisions of ORS 312.140. When the broad language of Mennonite is limited to the facts of that case, and when it is considered in the light of other decisions of the United States Supreme Court, a different picture emerges.1
In Mennonite, publication was the sole means of giving notice to lienholders of pending tax foreclosure proceedings. In the present case, when plaintiff acquired a security interest in the property, ORS 312.140 was in effect.21 believe that that factual difference by itself is dispositive.
The majority states that the requested notice provisions of ORS 312.140 are merely an example of “a party’s ability to take steps to safegard its interest [which] does not relieve the state of its constitutional obligation,” quoting Mennonite Board of Missions v. Adams, supra, 462 US at 799. 77 Or App at 288-89. I do not take the quoted statement to mean that the state cannot require or seek assistance to meet its constitutional burden.3 Mennonite instead means that the *293adequacy of whatever step the state has taken to provide constitutionally adequate notice is the relevant inquiry. The state has taken the step of enacting ORS 312.140.
The Mennonite dissent noted:
“Chief Justice Marshall wrote long ago that ‘it is part of common prudence for all those who have any interest in [property], to guard that interest by persons who are in a situation to protect it.’ The Mary, 13 US (9 Cranch) 126 (1815). We have never rejected this principle, and, indeed, we held in Mullane that ‘[a] State may indulge’ the assumption that a property owner ‘usually arranges means to learn of any direct attack upon his possessory or proprietary rights.’ 339 US, at 316. When we have found constructive notice to be inadequate, it has always been where an owner of property is, for all purposes, unable to protect his interest because there is no practical way for him to learn of state action that threatens to affect his property interest.” 462 US at 807. (Emphasis in original.)
I do not believe that the majority in Mennonite rejected the principle stated in the dissent. On the contrary, I believe that the majority meant that, because publication was the sole authorized means of notice under the relevant statute, there was no practicable way for an Indiana mortgagee to receive actual knowledge of a pending tax foreclosure. On the other hand, ORS 312.140 does provide a practical, simple and systematic means for a recorded lienholder to acquire actual notice. In the present case, plaintiff did not take advantage of the statute. That being so, the balancing test required by Mullane v. Central Hanover Tr. Co., 339 US 306, 70 S Ct 652, 94 L Ed 865 (1950), results in the conclusion that the notice by publication given in this case was constitutionally adequate.
In its now classic statement, the Mullane court stated:
“An elementary and fundameñtal requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under all the circumstances, to *294apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.
“The notice must be of such nature as reasonably to convey the required information, and it must afford a reasonable time for those interested to make their appearance. But if with due regard for the practicalities and peculiarities of the case these conditions are reasonably met the constitutional requirements are satisfied.” 339 US at 314. (Emphasis supplied; citations omitted.)
It is axiomatic that persons are presumed to know the law. See, e.g., Hood River County v. Dabney, 246 Or 14, 28, 423 P2d 954 (1967). The axiom applies with equal force to lien-holders. Thus, plaintiff is presumed to know that, if it did not request notice under ORS 312.140, it would only receive notice by publication under former ORS 312.040(1). See Knapp v. Josephine County, 192 Or 327, 340, 235 P2d 565 (1951). With that knowledge, plaintiff elected not to take advantage of ORS 312.140 by notifying the tax collector and requesting notice. That should relieve the defendant of its notice burden.
I would affirm and, therefore, respectfully dissent.
Joseph, Chief Judge, Gillette apd Warden, Judges, join in this dissent.

The Oregon Supreme Court has interpreted Mennonite more narrowly than have some other state appellate courts. Compare Grant Co. v. Guyer, 296 Or 14, 672, P2d 702 (1983), with Brower v. Wells, 103 Wash 2d 96, 690 P2d 1144 (1984).


 ORS 312.140 was enacted in 1939. Or Laws 1939, ch 485. The legislative history is unavailable.


The Illinois Supreme Court apparently agrees. In Rosewell v. Chicago Title and Trust Co., 99 Ill 2d 407, 459 NE2d 966, appeal dismissed, 467 US 1237 (1984), the court held constitutional an Illinois statute which required the buyer at a tax foreclosure sale to notify, after foreclosure but before the expiration of the redemption period, the owner, occupants and lienholders of the subject property. In that case, the *293state had shifted its burden of notification entirely to the tax sale buyer. In contrast, under ORS 312.140, the county must mail the notice if it has been requested. See also Foreclosure (Mfrs. Trust Co.), 103 App Div 2d 636, 481 NYS2d 547, 550-51 (1984) (Boomer, J., concurring).